DETAILED ACTION
	This Action is in response to the Amendment filed on 12/14/2020.  Claims 26, 29-32, 35, 36 38 and 41 have been amended.  Claims 42-44 has been added.  Claims 26-44 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues 1) Muth does not disclose the claimed limitation in claim 26; 2) Muth does not disclose the claimed limitation in claim 29.
Examiner respectfully disagrees.
1) Applicant states that Muth merely illustrates the highlighted comment segments with the response numbers for the selected participant and therefore does not disclose distinguishing each comment segment of the plurality of segments with a number of comments received for the select participant.  The Claim limitation requires that “visually distinguish each of the plurality of time slots on the timeline of the content timeline based on the number of comments received per each time slot of the plurality of time slots for only the selected plurality of participants”, hence in another word, the claim limitation requires visual distinguish different time slots (each time slots with different number of comments) of a selected participant on the timeline, which is disclosed by Muth (Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370)   Applicant argues Must needs to teach “distinguishing each comment segment of the plurality of segments” which is not in the claim.
2)  Applicant argues Muth’s list of avatars 360 does not identify how each participant in the list is visually distinguished in the commend navigation bar 3780 and Muth does not even described that participants in the list of avatars 360 are visually distinguished from each other in the commend navigation bar.  First, comment 440 is a comment navigation bar which displays total length of the conversation and each segment represents a different comment ([0028] of Muth).  By highlighting a selected participant, e.g., 430 and highlighting the comments made by 430 on the comment navigation bar 440 compares to other comments made by other participants (non-highlighted comment segments) is visually distinguish the selected participant vs. non-selected/the other participants.  In another word, if the user selects another avatar from list of avatar 360, the highlight comment portion on 440 would have been a different portion highlighted because those comments would have been made by a different avatar.  
Further, by way of another example, as shown in Fig. 5 of the current Specification, there are users 1-4 making comments on the timeline, and during time frame 6:30, only 1 of the user has made a comment, hence that comment is highlighted, at time frame 11, two of the users has made comment, hence the comments are visually distinguished from each other.   Here, in Fig. 4 of Muth, during a certain time frame, there can be two avatar making comments, just that the selected avatar is highlighted and comment made by another user that is not the selected avatar is not highlighted, hence Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370) wherein the input comprises selecting the selected plurality of participants via the selectable participant legend (Fig. 4 and [029] of Muth, the comments shown on timeline 370 is selected particular avatar/participant 430)
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-29 and 32-35 and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vella et al (US 20040098754 A1) in view of Dettinger et al (US 20050262051 A1) and in further view of Sipusic et al (US 20050160113 A1) and in further view of Muth (US 20070271331 A1).
 	Referring to Claims 26 and 32, Vella discloses a method comprising: 
receiving, from a first participant, a first playback request for a video content provided using a first playback button of a first user interface; (a first user who playback the video and made a comment, as listed in Fig. 1B and [0035] of Vella, list of participant panel 110 and displaying the comments in panel 160 associated with time code and [0007]-[0010] of Vella, use can playback the recorded video, a first user who playback the video and made a comment, as listed in Fig. 1B, list of participant panel 110)
presenting, in response to the first playback request, the video content via the first user interface to the first participant; ([0007]-[0010] of Vella, use can playback the recorded video, a first user who playback the video and made a comment, as listed in Fig. 1B, list of participant panel 110)
receiving a first comment from the first participant at a timecode of the video content while presenting the video content, wherein the first comment comprises at least one of a text-based comment, a video comment, or an audio comment; ([0044] - [0045] of Vella, user can use normal video control, such as play, fast forward, etc.. in panel 170 of Fig. 1B to play the video, when the video is played to where the other user(s) has made comments, such as in panel 140)
storing the first comment in association with the timecode, and storing the first comment in association with the first participant; ([0012] of Vella, storing message thread along with associated point in the playback of the media)
receiving, from a second participant, a second playback request for the video content provided using a second playback button of a second user interface; ([0042]-[0044] of Vella, user can view different comments with different user on the timeline by highlight the portion on the timeline where the users’ comments/annotations are in order to playback the video portion of the users’ comments/annotations)
presenting, in response to the second playback request, the video content via the second user interface to the second participant; ([0042]-[0044] of Vella, user can view different comments with different user on the timeline by highlight the portion on the timeline where the users’ comments/annotations are in order to playback the video portion of the users’ comments/annotations)
while presenting the video content via the second user interface to the second participant, in response to reaching the timecode, determining that the time code is associated with the first comment, and that the first comment is associated with the first participant; ([0042]-[0044] of Vella, user can view different comments with different user on the timeline, with timecode, such as shown in Fig. 1B and [0044] of timecode 130, by highlight the portion on the timeline where the users’ comments/annotations are in order to playback the video portion of the users’ comments/annotations);
wherein presenting the video content via the second user interface to the second participant includes displaying a content timeline associated with the video content to the second participant via the second user interface ([0042]-[0044] of Vella, user can view different comments with different user on the timeline, with timecode, such as shown in Fig. 1B and [0044] of timecode 130, by highlight the portion on the timeline where the users’ comments/annotations are in order to playback the video portion of the users’ comments/annotations).
Vella does not specifically disclose “in response to determining that the first comment is associated with the first participant, determining whether the first participant is in a list of participants allowed to provide comments on the video content viewable by the second participant; and presenting the first comment from the first participant to the second participant via the 3Attorney Docket No.: 0260355C1 second user interface only if the first participant is and the second participant are in the list of participants.”
viewable by the second participant; ([0047]-[0048] of Dettinger, where the role of the participants of annotations of a video is determined and based on the user’s role, access privilege is stored) and presenting the first comment from the first participant to the second participant via the 3Attorney Docket No.: 0260355C1 second user interface only if the first participant is and the second participant are in the list of participants ([0047]-[0048] of Dettinger, where the role of the participants of annotations of a video is determined and based on the user’s role, access privilege is stored.  For example, user may have been required to log on where the user’s credentials are checks from the security database and used to restrict access to annotations based on the user’s role)
Vella and Dettinger are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with added privilege for user to be able to obtain the ability to annotation on a shared media taught by Dettinger because doing so to add additional security to participant’s roles and privilege to leave comments or annotation on share media ([0048] of Dettinger).
Vella in view of Dettinger do not specifically disclose “wherein the content timeline visually distinguishes each of a plurality of time slots on a timeline of the content timeline based on a number of comments received per each time slot of the plurality of time slots.”
However, Sipusic discloses wherein the content timeline visually distinguishes each of a plurality time slots on a timeline of the content timeline based on number of comments received per each time slot of the plurality time slots (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations.”  Hence, Sipusic discloses of visually distinguishes different number of annotations along the plurality of time slots)
Vella and Dettinger and Sipusic are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with added privilege for user to be able to obtain the ability to annotation on a shared media taught by Dettinger and displaying histogram of the data of event taught by Sipusic because doing so to assist users in making choices as to which comments to read and which segments of the digital videos to watch ([0002] of Sipusic).
Vella and Dettinger and Sipusic do not specifically disclose “wherein the content timeline visually distinguishes each participant in the list of participants; receiving, from the second participant, an input selecting a plurality of participants from the list of participants; and updating the content timeline to visually distinguish each of the plurality of time slots on the timeline of the content timeline based on the number of comments received per each time slot of the plurality of time slots for only the selected plurality of participants.”
However, Muth discloses wherein the content timeline visually distinguishes each participant in the list of participants; (Fig. 4 and [029] of Muth, where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360) receiving, from the second participant, an input selecting a plurality of participants from the list of participants; (Fig. 4 and [029] of Muth, the comments shown on timeline 370 is selected particular avatar/participant 430) and updating the content timeline to visually distinguish each of the plurality of time slots on the timeline of the content timeline based on the number of comments received per each time slot of the plurality of time slots for only the selected plurality of participants (Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370)
Vella and Dettinger and Sipusic and Muth are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with added privilege for user to be able to obtain the ability to annotation on a shared media taught by Dettinger and displaying histogram of the data of event taught by Sipusic and sorting comments by different participants taught by Muth because doing so to provide collection of users’ comments to be instantaneously repurposes to suit the needs of the user, such as sorting comments by each user upon selection ([0014] of Muth).

 	Referring to Claims 27 and 33, Vella and Dettinger and Sipusic and Muth disclose the method of claim 26, wherein the content timeline associated with the video content displays the timeline on a first axis of the content timeline ([0044] - [0045] of Vella, user can use normal video control, such as play, fast forward, etc.. in panel 170 of Fig. 1B to play the video, when the video is played to where the other user(s) has made comments, such as in panel 140, for example, at about 01:23:12:18, as shown in timeline clock 130 and timeline indicator 140, the subject "Benny D" comments will be displayed in panel 150) each of the visually distinguished plurality of time slots on a second axis of the content timeline. (Sipusic discloses each of the visually distinguishable/height of the histogram, which indicates the frequency of viewing for a correspond segment of the video sequence, which is in Y axis, and the timeline is X axis.  (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations.))

 	Referring to Claims 28 and 34, Vella and Dettinger and Sipusic and Muth disclose the method of claim 26, wherein the content timeline visually distinguishes each of the plurality of time slots of the video content using bars, wherein a first one of the plurality of time slots with a bar larger than that of a second one of the plurality of time slots is indicative of the first one of the plurality of time slots having more comments than the second one of the plurality of time slots. (Sipusic discloses each of the visually distinguishable/height of the histogram(the bar of the histogram can be larger or smaller depending on more or less data), which indicates the frequency of viewing for a correspond segment of the video sequence, which is in Y axis, and the timeline is X axis.  (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations.)

Referring to Claims 29 and 35, Vella and Dettinger and Sipusic and Muth disclose the method of claim 26, further comprising: displaying a selectable participant legend identifying how each participant in the list of participants is visually distinguished in the content timeline; (Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370) wherein the input comprises selecting the selected plurality of participants via the selectable participant legend (Fig. 4 and [029] of Muth, the comments shown on timeline 370 is selected particular avatar/participant 430)

Referring to Claims 42-44, Vella and Dettinger and Sipusic and Muth disclose the method of claim 26, wherein updating the content timeline comprises updating each of the plurality of time slots on the timeline of the content timeline.  ([0013] of Muth, viewers are instantly informed of the number of, location of, and provided access to any particular comment in a complex conversation, [0014] of Muth “The comments within the database can now be repurposed so that those made by a particular user, or those made in a particular time period, or those made about particular media, or comments defined by any of the metadata attributes, can be instantaneously repurposed to suit the needs of the user.”  hence the comments are being updated for the user with the timeline disclosed above.)
	
 	Claims 30-31 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vella et al (US 20040098754 A1) in view of Dettinger et al (US 20050262051 A1) and in further view of Sipusic et al (US 20050160113 A1) and in further view of Muth (US 20070271331 A1), as applied to claims 26 and 32 above, and in further view of Fox (US 20070031805 A1).
prior to presenting the video content to the second participant, sending an invitation by the first participant to the second participant to join the list of participants.”
	However, Fox discloses further comprising: prior to presenting the video content to the second participant, sending an invitation by the first participant to the second participant to join the list of participants (where the member of the peer group community can select people in the group, invite the people to give feedback on the video.  [0031] of Fox, where the member would select the peer group, and then share the video with them, inviting them to provide feedback and to discuss the video that was uploaded) 
 	Vella and Dettinger and Sipusic and Muth and Fox are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with added privilege for user to be able to obtain the ability to annotation on a shared media taught by Dettinger and visually displaying where on the timeline taught by Sipusic and sorting comments by different participants taught by Muth with invite participants to annotate on share media taught by Fox because doing so to add additional security to invite participant to leave comments or annotation on share media ([0031] of Fox).
 	
Referring to Claims 31 and 37, Vella and Dettinger and Sipusic and Muth disclose the method of claim 30.  Vella and Dettinger and Sipusic and Muth do not specifically close “further comprising: including the second participant in the list of participants based on a response to the invitation received from the first participant.  

 Vella and Dettinger and Sipusic and Muth and Fox are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with added privilege for user to be able to obtain the ability to annotation on a shared media taught by Dettinger and visually displaying where on the timeline taught by Sipusic and sorting comments by different participants taught by Muth with invite participants to annotate on share media taught by Fox because doing so to add additional security to invite participant to leave comments or annotation on share media ([0031] of Fox).

Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vella et al (US 20040098754 A1) and in view of Sipusic et al (US 20050160113 A1) and in further view of Muth (US 20070271331 A1).
 	Referring to Claim 38, Vella discloses a method comprising: 
receiving one or more comments from a plurality of participants for each of a plurality of time slots of a video content, (a first user who playback the video and made a comment, as listed in Fig. 1B and [0035] of Vella, list of participant panel 110 and displaying the comments in panel 160 associated with time code and [0007]-[0010] of Vella, use can playback the recorded video, a first user who playback the video and made a comment, as listed in Fig. 1B, list of participant panel 110) wherein each of the comments includes at least one of a text-based comment, a video comment, or an audio comment; ([0044] - [0045] of Vella, user can use normal video control, such as play, fast forward, etc.. in panel 170 of Fig. 1B to play the video, when the video is played to where the other user(s) has made comments, such as in panel 140)
storing the one or more comments from the plurality of participants for each of the plurality of time slots of the video content in association with each of a plurality of timecodes of the video content; ([0012] of Vella, storing message thread along with associated point in the playback of the media)
receiving a playback request for the video content; ([0007]-[0010] of Vella, use can playback the recorded video, a first user who playback the video and made a comment, as listed in Fig. 1B, list of participant panel 110)
presenting, in response to the playback request, the video content via at user interface; ([0007]-[0010] of Vella, use can playback the recorded video, a first user who playback the video and made a comment, as listed in Fig. 1B, list of participant panel 110) displaying a content timeline associated with the video content via the user interface. ([0042]-[0044] of Vella, user can view different comments with different user on the timeline, with timecode, such as shown in Fig. 1B and [0044] of timecode 130, by highlight the portion on the timeline where the users’ comments/annotations are in order to playback the video portion of the users’ comments/annotations).
Vella does not specifically disclose “wherein the content timeline visually distinguishes each of a plurality of time slots on a timeline of the content timeline based on a number of comments received per each time slot of the plurality of time slots.”
However, Sipusic discloses wherein the content timeline visually distinguishes each of a plurality time slots on a timeline of the content timeline based on number of comments received per each time slot of the plurality time slots (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations.”  Hence, Sipusic discloses of visually distinguishes different number of annotations along the plurality of time slots)
Vella and Sipusic are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with displaying histogram of the data of event taught by Sipusic because doing so to assist users in making choices as to which comments to read and which segments of the digital videos to watch ([0002] of Sipusic).
Vella and Sipusic do not specifically disclose “wherein the content timeline visually distinguishes each participant in the list of participants; receiving an input from one of the first plurality of participants selecting a plurality of participants from the list of participants; and updating the content timeline to visually distinguish each of the plurality of time slots on the timeline of the content timeline based on the number of comments received per each time slot of the plurality of time slots for only the selected plurality of participants.”
However, Muth discloses wherein the content timeline visually distinguishes each participant in the list of participants; (Fig. 4 and [029] of Muth, where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360) receiving prior to presenting the video content to the second participant, selecting a plurality of participants from the list of participants; (Fig. 4 and [029] of Muth, the comments shown on timeline 370 is selected particular avatar/participant 430) and updating the content timeline to visually distinguish each of the plurality of time slots on the timeline of the content timeline based on the number of comments received per each time slot of the plurality of time slots for only the selected plurality of participants (Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370)
Vella and Sipusic and Muth are analogous art because both references concern online viewing party. Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the claimed invention, to modify Vella’s list of participating users that annotation on a share media with  displaying histogram of the data of event taught by Sipusic and sorting comments by different participants taught by Muth because doing so to provide collection of users’ comments to be instantaneously repurposes to suit the needs of the user, such as sorting comments by each user upon selection ([0014] of Muth).

Referring to Claim 39, Vella and Sipusic and Muth disclose the method of claim 38, wherein the content timeline associated with the video content displays the timeline on a first axis of the content timeline ([0044] - [0045] of Vella, user can use normal video control, such as play, fast forward, etc.. in panel 170 of Fig. 1B to play the video, when the video is played to where the other user(s) has made comments, such as in panel 140, for example, at about 01:23:12:18, as shown in timeline clock 130 and timeline indicator 140, the subject "Benny D" comments will be displayed in panel 150), each of the visually distinguished plurality of time slots on a second axis of the content timeline. (Sipusic discloses each of the visually distinguishable/height of the histogram, which indicates the frequency of viewing for a correspond segment of the video sequence, which is in Y axis, and the timeline is X axis.  (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations.))

 	Referring to Claim 40, Vella and Sipusic and Muth disclose the method of claim 38, wherein the content timeline visually distinguishes each of the plurality of time slots of the video content using bars, wherein a first one of the plurality of time slots with a bar larger than that of a second one of the plurality of time slots is indicative of the first one of the plurality of time slots having more comments than the second one of the plurality of time slots. (Sipusic discloses each of the visually distinguishable/height of the histogram(the bar of the histogram can be larger or smaller depending on more or less data), which indicates the frequency of viewing for a correspond segment of the video sequence, which is in Y axis, and the timeline is X axis.  (Fig. 3 and [0034] of Sipusic recites “A timeline navigator window 320 contains data such as annotation locations 322 at which annotations have been attached to the time-based media. The annotation locations 322 also form a histogram plot from which information may be obtained regarding either the frequencies at which the annotations are read or number of annotations attached to the annotation locations)

Referring to Claim 41, Vella and Sipusic and Muth disclose the method of claim 38, further comprising: displaying a selectable participant legend identifying how each participant in the first plurality of participants is visually distinguished in the content timeline; wherein the input comprises selecting the selected second plurality of participants via the selectable participant legend. (Fig. 4 and [029] of Muth, “a participant's first comment can be played simply by clicking on their avatar in the avatar channel. The comments made by the participant are graphically displayed as highlighted segments 431 of the Comment Navigation Bar 370. The Comment Navigation Bar also illustrates the number of comments that were made in response to a comment by the selected participant in a conversation, their lengths relative to each other, how many comments has a particular participant made, and when the comments were made within the chronological timeline of the conversation” where the timeline 370 visually distinguish each participant 431 in the list of participants as shown in different avatars 360, where the user selects different avatar, the timeline will update and show the comments made by that new avatar on timeline 370)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145